—Order, Supreme Court, New York County (Edward H. Lehner, J.), entered May 19, 1993, which granted defendant’s motion to change venue from New York County to Suffolk County, affirmed, without costs.
We agree with the IAS Court that this personal injury action should be transferred to Suffolk County where the accident occurred, and where both the eyewitnesses and the police officers who investigated the accident reside. Plaintiffs’ nonparty witnesses are doctors whose testimony will bear only on the issue of damages, and whose convenience is subordinate to that of nonparty witnesses who will be testifying on the issue of liability (Torres v Larsen, 195 AD2d 285). Concur —Sullivan, J. P., Wallach and Nardelli, JJ.